STATE OF MICHIGAN

                           COURT OF APPEALS



TOWNSHIP OF BIG CREEK,                                              UNPUBLISHED
                                                                    April 24, 2018
               Plaintiff-Appellee,

v                                                                   No. 337104
                                                                    Oscoda Circuit Court
SUE ELLEN BOYER,                                                    LC No. 16-005738-CE

               Defendant-Appellant.


Before: MURPHY, P.J., and JANSEN and SWARTZLE, JJ.

PER CURIAM.

       Defendant appeals as of right the trial court’s order granting summary disposition in
favor of plaintiff, Township of Big Creek (the township), under MCR 2.116(C)(10) in this case
involving defendant’s violation of township ordinances and state statutes. We affirm.

         On August 4, 2016, the township filed a complaint against defendant regarding her real
property, alleging that she was in violation of an ordinance prohibiting blight and one prohibiting
dangerous structures, as well as statutory provisions against maintaining dangerous buildings.
The township asserted that there was substantial debris in defendant’s yard, along with junk
vehicles, and that defendant’s home was in a dilapidated and dangerous condition. The township
further alleged that defendant was notified of the violations and given a reasonable time to bring
her property into compliance with the ordinances and state statutes, but defendant had “failed,
neglected, and/or refused to do so.” The township claimed that defendant’s property constituted
a nuisance in fact and per se, and it requested that the court order defendant to remove the
dangerous house or bring it into compliance with the law and to order defendant to clean up the
blighted conditions. The township additionally requested, should defendant not bring her
property into compliance with the ordinances and statutes, that the court authorize the township
to demolish and remove the house and clear the blighted property, with defendant being assessed
all of the associated costs.

       Defendant did not file an answer to the complaint. The court file does contain a letter
from defendant to the attorney who filed the complaint on behalf of the township. The letter
accuses counsel of acting unlawfully in pursuing the action. On October 19, 2016, the
defendant, acting propria persona, filed a document entitled, “IN RE MOTION TO DISMISS
SUA SPONTE – TO BE BROUGHT ON WHEN PLAINTIFF [TOWNSHIP] DOES OTHER
THAN DISMISS THE CHARGES.” The motion is rambling and disjointed, and defendant

                                               -1-
concludes the motion by requesting that the “suit be dismissed with prejudice and I don’t think I
should have to make a special trip to court to have it dismissed.” The motion was never noticed
for hearing.

        On November 29, 2016, the township filed a motion for summary disposition under MCR
2.116(C)(10), arguing that there was no genuine issue of material fact that the property was in a
blighted condition, that the house was dilapidated and dangerous, and that defendant had not
denied the alleged violations set forth in the complaint. The township attached an affidavit from
the township supervisor, who was also a zoning enforcement officer, and he averred that he had
inspected defendant’s property, that he notified defendant of the violations of the blight and
dangerous-building ordinances, that defendant had not corrected the violations, apparently
refusing to do so, and that the property remained in violation of the law. The affiant noted
“broken out windows, structural issues[,] and missing siding” relative to the house. In her
answer to the township’s motion, defendant argued that the township had “no standing, no
jurisdiction, and no sufficiency in their pleadings.” Defendant further contended that there were
issues of material fact, although she attached no supporting documentation to her response, that
her property was not blighted and in a dangerous condition, and that the township was acting
unlawfully.

        At the hearing on the motion for summary disposition, defendant was disruptive,
uncooperative, defiant, and disrespectful from the start. The trial court warned her that she
would be held in contempt and jailed if she did not change her behavior, but the court never
followed through with its well-deserved threats. After the township presented its argument, the
trial court allowed defendant to advance her position, placing her under oath. The court denied
defendant’s request to provide the court with “an amicus brief” and letters from neighbors, as
they had not been properly and timely submitted for consideration, and the court rejected
defendant’s contention that she should not be held to the same standards applicable to attorneys.
Defendant then got into an argument with the court regarding the burden of proof on motions for
summary disposition, before she objected “because the people against me are all being paid.” At
this point, the trial court cut her off, and made its ruling. The court ruled that because the
township’s motion for summary disposition was based on MCR 2.116(C)(10), defendant was
required to submit documentary evidence to counter the motion and she had failed to attach or
otherwise properly submit any documentary evidence. The court awarded the township the
requested relief, including taxable costs. The hearing closed with defendant “object[ing] to
anyone telling me what I can do with my private property[.]”

       On appeal, defendant presents a brief that is comprised of: irrelevant matters;
undeveloped arguments that are difficult to understand, unsupported by evidence and authorities,
and are at times nonsensical; assertions of fact not found in the record; arguments that were not
preserved below; and personal musings. Our Supreme Court in Mudge v Macomb Co, 458 Mich
87, 105; 580 NW2d 845 (1998), observed:

               “It is not enough for an appellant in his brief simply to announce a
       position or assert an error and then leave it up to this Court to discover and
       rationalize the basis for his claims, or unravel and elaborate for him his
       arguments, and then search for authority either to sustain or reject his


                                               -2-
       position. The appellant himself must first adequately prime the pump; only then
       does the appellate well begin to flow.”

        Ultimately, defendant fails to provide a valid argument addressing and challenging the
sole basis of the trial court’s decision to grant summary disposition in favor of the township.
Defendant failed to present any documentary evidence in response to the township’s motion
brought under MCR 2.116(C)(10), as required by MCR 2.116(G)(4), so the trial court properly
granted the township’s motion. Defendant does argue that the affidavit of the township
supervisor should not have been considered, as it was conclusory. “[M]ere conclusory
allegations within an affidavit that are devoid of detail are insufficient to create a question of
fact.” Hamade v Sunoco, Inc (R&M), 271 Mich App 145, 163; 721 NW2d 233 (2006).
Although the supervisor’s affidavit was short, it was sufficient for purposes of the township’s
motion under MCR 2.116(C)(10). The affidavit indicated that there was “debris scattered around
the property,” that there were “junk vehicles still located on the property,” and that the house had
“broken out windows, structural issues[,] and missing siding.” The supervisor further averred
that the property was in violation of the blight and dangerous-building ordinances, that defendant
had been notified of the violations, and that defendant had not corrected the violations.
Defendant was thus required to present documentary evidence to counter the township’s
summary disposition motion and failed to do so. MCR 2.116(G)(4).

       Defendant attempts to present various constitutional arguments, including a vagueness
challenge, but they are not adequately briefed and they were not specifically presented below and
thus not addressed by the trial court. Booth Newspapers, Inc v Univ of Mich Bd of Regents, 444
Mich 211, 234 n 23; 507 NW2d 422 (1993) (we need not address issues that were not posed in
the lower court); Dresden v Detroit Macomb Hosp Corp, 218 Mich App 292, 300; 553 NW2d
387 (1996) (insufficiently briefed issues are abandoned on appeal). Moreover, as best we can
comprehend defendant’s constitutional arguments, we find that they lack substantive merit; the
ordinances are not unconstitutionally vague, defendant has not been unlawfully deprived of the
reasonable use of her property, the ordinances are authorized by statute, and defendant was not
otherwise deprived of her due process rights. On de novo review, Hamade, 271 Mich App at
153, we hold that the trial court did not err in granting summary disposition in favor of the
township.1

       Affirmed. We decline to award taxable costs under MCR 7.219.


                                                             /s/ William B. Murphy
                                                             /s/ Kathleen Jansen
                                                             /s/ Brock A. Swartzle




1
 We also point out that defendant never even filed an answer to the complaint as required by
MCR 2.111(C).


                                                -3-